Exhibit 10.2

 

LEAK-OUT AGREEMENT

 

THIS LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of the
27th day of January 2016, between Amarantus Bioscience Holdings, Inc., a Nevada
corporation (the “Company”) and the holders (the “Holders” and each a “Holder”)
of the Company’s issued and outstanding Series E Convertible Preferred Stock and
Series H Convertible Preferred Stock (collectively, the “Preferred Stock”), 12%
Senior Secured Convertible Promissory Notes, due September 29, 2016 (the
“Notes”) or five year Common Stock Purchase Warrants (the “Warrants” and
together with the Preferred Stock and Notes, the “Securities”) and

 

RECITALS

 

WHEREAS, each of the Securities provide the Holders with the right to receive
shares of the Company’s common stock, par value $0.001 of the Company (the
“Common Stock”) through the conversion or exercise of the Notes, Preferred Stock
or Warrants; and

 

WHEREAS, the Company and the Holders agree to enter into this Agreement in order
to provide for the orderly conversion, exercise and sale of the Securities; and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that: (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement, and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.

 

2. Leak Out.

 

(a) Except as otherwise expressly provided herein, and subject to any other
restrictions prohibiting the conversion, offer, sale or transfer of the shares
of Common Stock under applicable United States federal or state securities laws,
rules and regulations (collectively, the “Regulations”), the Company and the
Holders agree that:

 

(i) Commencing the date of this Agreement, subject to any applicable
Regulations, each Holder, as applicable, shall be entitled to convert the Note
or Preferred Stock or exercise the Warrant and sell the underlying shares, in
accordance with the restrictions contained on Schedule A (the “Leak Out”). The
Leak Out will remain in effect until March 12, 2016, unless otherwise expressly
extended in writing by the Holders (the “Leak Out Period”), at which time the
Holders shall no longer be subject to the Leak Out restrictions, and shall be
entitled to convert and exercise the Securities, as the Holders in their sole
discretion may determine.

 



 

 

 

(ii) Upon a breach of any representation, warranty or covenant of the Company
pursuant to this Agreement, the Company shall be entitled to a two (2) day cure
period (the “Cure Period”). During the Cure Period the Holders shall no longer
be subject to the Leak Out restrictions until such time as the Company provides
written notification and demonstrable proof that such breach has been cured. If
such breach is not cured to the satisfaction of any of the Holders during the
Cure Period, any of the Holders may submit written notification of such breach
to the Company and the Holders shall no longer be subject to the Leak Out
restrictions, subject to any applicable Regulations.

 

(iii) If at any time the payment schedule as set forth in Schedule B with
respect to Dustin Johns is not met, the Company shall provide written
notification of non-payment and Dustin Johns shall be entitled to effect payment
within the Cure Period. If Dustin John does not pay the amount payable that is
due pursuant to Schedule B during such Cure Period, Dustin Johns agrees not to
sell any Common Stock of the Company for 30 calendar days from the date of the
missed payment and all other Holders will no longer be subject to the Leak Out
restrictions.

 

(iv) The Company shall facilitate any conversion notice or exercise notice
received from the Holders, and shall cause to be issued such shares, as
contained in such conversion notice or exercise notice, on a timely basis, as
provided for in the respective Security.

 

3. Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
(New York City time) on the trading day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
transaction documents as exhibits thereto, with the Commission within the time
required by the Securities Exchange Act of 1934, as amended.

 

4. Conflict. In the event there is a conflict between the terms of any of the
Securities with this Agreement, the terms of this Agreement shall control any
interpretation; provided, however, that, unless this Agreement expressly amends
or supplements the language of the respective Security, the Security shall
remain in full force and effect.

 

5. Remedies. Each Holder shall have the right to specifically enforce all of the
obligations of the Company under this Agreement (without posting a bond or other
security) and the obligations of the other Holder, in addition to recovering
damages by reason of any breach by either the Company or the other Holder of any
provision of this Agreement and to exercise all other rights granted by law
and/or any of the documents related to the acquisition of the Securities by the
Holder. The Company shall have the right to request statements and/or any
transaction or trading records from any Holder at any time during the term of
this Agreement which shall be delivered to counsel to the Company promptly
within one (1) trading day. In the event that a Holder is found to have
intentionally violated its obligations under this Agreement, such Holder will be
precluded from trading for a period of ten (10) trading days (the “Standstill
Period”) and the Company shall not be required to honor any conversions,
conversion notices, or exercise notices during such Standstill Period.

 

6. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 



 2 

 

 

7. Notices. All notices, instructions or other communications required or
permitted to be given pursuant to this Agreement shall be given in writing and
delivered by facsimile, certified mail, return receipt requested or overnight
courier by a nationally recognized courier service to the respective address as
set forth in the Note. All notices shall be deemed to be given on the same day
if delivered by facsimile, on the following business day if sent by overnight
delivery or on the third business day following the date of mailing.

 

8. Entire Agreement. Except for the Letter Agreement and/or otherwise provided
herein, this Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof, and may not be amended except by a
written instrument executed by the parties hereto. This Agreement supersedes any
prior agreement (including, without limitation any prior lock-up or leak-out
agreements), representation or understanding with respect to such subject
matter.

 

9. Governing Law. This Agreement and the terms and conditions set forth herein,
shall be governed by and construed solely and exclusively in accordance with the
internal laws of the State of New York without regard to the conflicts of laws
principles thereof. The parties hereto hereby expressly and irrevocably agree
that any suit or proceeding arising directly and/or indirectly pursuant to or
under this Agreement shall be brought solely in a federal or state court located
in the City, County and State of New York. By its execution hereof, the parties
hereto covenant and irrevocably submit to the in personam jurisdiction of the
federal and state courts located in the City, County and State of New York and
agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in New York, New York. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other parties hereto of all of its reasonable counsel fees and disbursements.

 

10. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

11. Severability. In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.

 

12. Termination of Leak-Out. In the event that the Preferred Stock in not
repurchased by the Company in accordance with those certain Stock Repurchase
Agreements dated as of even date herewith, then this Agreement shall be deemed
null and void.

 

13. Increase of Share Reserve. In connection with the Securities, the Company
shall increase its share reserve to 70,000,000 shares of the Company’s Common
Stock.

 

14. Effectiveness. This Agreement shall become effective immediately upon the
full execution of this Agreement by the Company and the Holders.  

 

15. Records Request. Each Holder shall have the right to request statements
and/or any transaction or trading records from the Company at any time during
the term of this Agreement which shall be delivered to the applicable Holder
promptly within one (1) trading day.

 

[Signature page follows] 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

HOLDERS:         By:       Name:     Title:         By:       Name:     Title:  
      By:       Name:     Title:  

 



            COMPANY:       AMARANTUS BIOSCIENCE HOLDINGS, INC.         By:      
Name:     Title:  

 

 4 

 

 

Schedule A

 

Notwithstanding anything to the contrary provided in this Schedule A, the
Leak-Out Agreement (the “LOA”) that this Schedule A is attached to and/or
otherwise, all numbers below (as applicable) shall be adjusted for forward and
reverse stock splits and similar transactions effecting all holders of Common
Stock equally.

 

Each Holder may sell shares underlying the Securities per the following
schedule:

 

1)If the Company’s Common Stock is trading below $0.09 per share, there are no
restrictions on trading.     2)If the Company’s Common Stock is trading at or
above $0.09 per share and below $1.25 per share:

 

a)From January 27, 2016 to February 1, 2016 – Other than the conversion
permitted below, none of the Preferred Stock, Warrants and Notes held by the
Holders may be converted, exercised, transferred or sold.     b)At any time
after February 1, 2016 – Each of _______ and _________ can convert or exercise
Preferred Stock, Notes or Warrants and receive but not sell up to 1,000,000
shares of Common Stock each (the “Converted Shares”).     c)After February 5,
2016 – Each of _____ and _______ can sell up to (i) 500,000 of the Converted
Shares without volume restriction at or above $0.16 per share and (ii) up to an
additional 500,000 of the Converted Shares at or above $0.45 per share.    
d)After February 22, 2016 – Any of the remaining Converted Shares can be sold by
each of _______ and ______ without volume restriction at or above $0.16 per
share

 

3)If the Company’s Common Stock is trading above $1.25 per share, there are no
restrictions on sales.     4)Notwithstanding the restrictions contained in item
2 above, in the event the aggregate dollar volume of trading in Company Common
Stock as measured beginning February 1, 2016 exceeds $8 million, each of the
Holders can trade no more than 10% of the average daily dollar volume without
restriction at or above $0.16 per share.

 

 

 

 

Schedule B

 

$1,000,000 Monday January 27, 2016

 

$500,000 Monday February 15, 2016

 

$500,000 Monday February 29, 2016

 

 

 

 

 

 

